     Case 2:21-bk-10826-BB       Doc 103 Filed 03/05/21 Entered 03/05/21 11:52:56                Desc
                                   Main Document Page 1 of 4



 1 STEPTOE & JOHNSON LLP
     Jeffrey M. Reisner (State Bar No. 143715)
 2 jreisner@steptoe.com                                               FILED & ENTERED
     Kerri A. Lyman (State Bar No. 241615)
 3   klyman@steptoe.com
 4   Joshua R. Taylor (admitted pro hac vice)                               MAR 05 2021
     jrtaylor@steptoe.com
 5   633 West Fifth Street, Suite 1900                                 CLERK U.S. BANKRUPTCY COURT
     Los Angeles, California 90071                                     Central District of California
                                                                       BY penning DEPUTY CLERK
 6   Telephone: (213) 439-9423
     Facsimile: (213) 439-9599
 7
     Proposed Attorneys for the Chapter 11 Debtor and
 8 Debtor In Possession
 9                           UNITED STATES BANKRUPTCY COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11                                   LOS ANGELES DIVISION
12
13 In re                                           Case No. Case No.: 2:21-bk-10826-BB

14 KFIR GAVRIELI,                                  Chapter 11 Case

15          Debtor and Debtor In Possession        ORDER ON DEBTOR’S MOTION
                                                   ESTABLISHING PROCEDURES FOR
16                                                 MONTHLY PAYMENTS OF FEES AND
17                                                 EXPENSE REIMBURSEMENT

18                                                 [No Hearing Required Unless Requested
                                                   Pursuant to Local Bankruptcy Rule 2014-1]
19
20
21
22
23
24
25
26
27
28
                                                  1
     Case 2:21-bk-10826-BB        Doc 103 Filed 03/05/21 Entered 03/05/21 11:52:56                 Desc
                                    Main Document Page 2 of 4



 1
            The Court, having read and considered the Debtor’s Notice of Motion and Motion For
 2 Order Establishing Procedures For Monthly Payment Of Fees And Expense Reimbursement, the
 3 accompanying Memorandum of Points and Authorities, Declaration of Kfir Gavrieli [Docket No.
 4 78] (the “Motion”), no objection having been filed, the Declaration That No Party Requested a
 5 Hearing on Motion having been filed [Docket No. 96] it further appearing that proper notice of
 6 the Motion had been provided, and good cause having been shown,
 7          IT IS HEREBY ORDERED that the Motion is GRANTED. Professionals who seek

 8 payment of fees and expenses, on a monthly basis, shall comply with the procedures set forth in
 9 the Motion which are as follows:
10          1.      Commencing as of March 25, 2021, and continuing each month thereafter, on the

11 25th day of each month, or as soon thereafter as possible, each Professional seeking the payment
12 of interim compensation concerning the previous calendar month(s) shall file with the Court and
     serve on the Office of the United States Trustee, the Debtor and his counsel, the list of twenty
13
     largest general unsecured creditors or the Creditors’ Committee’s counsel, if one is selected, and
14
     parties who have requested special notice (collectively, the “Notice Parties”), an application for
15
     interim compensation and reimbursement of expenses (a “Monthly Fee Application”).
16
            2.      Each Monthly Fee Application shall relate to services rendered and expenses
17
     incurred during the prior month.
18
            3.      Each Monthly Fee Application shall seek payment of interim compensation in an
19
     amount equal to 80% of the fees sought and 100% of the expenses incurred during the prior
20 month; and shall indicate the amount requested, the total time expended, the names of the
21 individuals who performed the services, and the hourly billing rate for each such individual.
22 Each Monthly Fee Application shall be accompanied by a detailed listing of the time expended
23 by the individuals who performed the services and the costs incurred during the pertinent month.
24 A proposed form for each Professional to complete on his/her Monthly Fee Application is
25 attached to the Motion as Exhibit “A.”
26          4.      Each Professional electing to file a Monthly Fee Application shall serve a copy of

27 said Monthly Fee Application on the Notice Parties.
28
                                                      2
     Case 2:21-bk-10826-BB        Doc 103 Filed 03/05/21 Entered 03/05/21 11:52:56                 Desc
                                    Main Document Page 3 of 4



 1
            5.      The Debtor then shall file an omnibus Notice of said Monthly Fee Applications,
 2 substantially in the form of the Notice attached to the Motion as Exhibit “B” (the “Notice”), on
 3 the Notice Parties.
 4          6.      Any Objection to the payment of fees or reimbursement of expenses in a Monthly
 5 Fee Application must be filed with the Court and served on the Professional(s) whose Monthly
 6 Fee Application(s) is (are) the subject of the Objection(s), the Office of the United States
 7 Trustee, the Debtor and his counsel, and counsel to Committee within ten (10) calendar days of
 8 the date the Notice was mailed (the “Objection Period”).
 9          7.      If no Objection is timely filed and served within the Objection Period, the

10 Monthly Fee Application shall be deemed approved on an interim basis, and without the Court
11 holding a hearing or entering any further Order thereon, the Debtor is authorized to pay 80% of
12 the fees and 100% of the expenses requested in the Monthly Fee Application(s).
            8.      If an Objection is timely filed and served, then the Debtor shall be authorized to
13
     pay 80% of the fees and 100% of the expenses requested in the Monthly Fee Application(s) that
14
     are undisputed. Any disputed amounts shall be considered by the Court at the next hearing to be
15
     held pursuant to paragraph 10 below or at such other time as may be noticed by the Professional
16
     whose Monthly Fee Application(s) is (are) the subject of a timely filed written objection.
17
            9.      Notwithstanding the filing of the Monthly Fee Applications and payment thereof,
18
     not earlier than on or about April 30, 2021, or such other date as the Court deems appropriate,
19
     each Professional who has elected to file a Monthly Fee Application, or is seeking interim
20 compensation, may file with the Court and serve on the Notice Parties an Interim Fee
21 Application with a summary of the activities of the Professional (the “Interim Fee Application”),
22 in accordance with § 331, Bankruptcy Rules 2016 and 2002(a)(6) and the Local Bankruptcy
23 Rules, and a notice of such Interim Fee Application on the Notice Parties. The Interim Fee
24 Applications may seek approval of up to 100% (including the 20% of fees held back from
25 Monthly Fee Applications) of the requested interim compensation and reimbursement of
26 expenses, including any compensation and reimbursement covered by the Monthly Fee
27 Applications, during the prior period. All Interim Fee Applications and hearings shall be held in
28 accordance with the LBR, the Bankruptcy Rules and the requirements of the United States
                                                      3
     Case 2:21-bk-10826-BB       Doc 103 Filed 03/05/21 Entered 03/05/21 11:52:56                Desc
                                   Main Document Page 4 of 4



 1
     Trustee.
 2          10.    The failure of any party to raise an objection to a Monthly Fee Application shall
 3 not be deemed a waiver of such objection for purposes of an Interim Fee Application or a Final
 4 Applications for allowance of fees and reimbursement of expenses pursuant to § 330 (“Final
 5 Applications”). Nothing in this Motion or in the interim procedures set forth herein shall relieve
 6 any Professional from the obligation to file Final Applications.
 7          IT IS SO ORDERED.

 8                                                ###

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
          Date: March 5, 2021
24
25
26
27
28
                                                    4
